Citation Nr: 1617133	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a January 2015 rating decision, the RO denied the Veteran's claims seeking      (1) entitlement to service connection for lumbar radiculopathy of the right lower extremity; (2) entitlement to service connection for lumbar radiculopathy of the   left lower extremity; (3) entitlement to service connection for a psychiatric disorder, to include depression with prescription side effects and posttraumatic stress disorder (PTSD); and (4) entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The Veteran has submitted a timely notice of disagreement with those determinations.  From a review of the record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of those issues at this time.

REMAND

The Veteran has appealed the July 2011 rating decision that assigned an initial 20 percent disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine.  

On his substantive appeal filed in May 2014, the Veteran requested a hearing before the Board to provide testimony regarding this issue.  See May 13, 2014 VA Form 9.  Subsequently, in a November 2015 correspondence, the Veteran, through his representative, indicated that he was willing to attend a Board hearing by live videoconference.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.  Accordingly, the RO must schedule the Veteran for a videoconference hearing before the Board.  

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a videoconference hearing 
in connection with his pending claim in this appeal at 
the earliest available opportunity.  The RO should notify 
the Veteran and his representative of the date and time 
of the hearing.  See 38 C.F.R. § 20.704(b)  (2015).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

